UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-12792 SEN YU INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-0916585 (I.R.S. Employer Identification No.) 19 West 44th Street, Suite 1108 New York, NY 10036 (Address of principal executive offices, including zip code) Registrant’s telephone number (including area code):212-997-8585 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] As of May 13, 2011, there were 24,459,113 shares of company’s common stock issued and outstanding. SEN YU INTERNATIONAL HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note on Forward Looking Statement 2 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 41 1 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements which are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies; ● anticipated trends in our business; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● the impact of competition; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K, as amended, as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 2 PART I – FINANCIAL INFORMATION SEN YU INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) 　 　 　 March 31, June 30, Assets (Unaudited) (Audited and Restated) Current Assets: 　 　 　 Cash and cash equivalents $ $ 　 Inventories, net 　 Advance to suppliers, net 　 Prepayments and other current assets 　 Total Current Assets 　 　 　 　 　 Property, Plant, Equipment and Breeding Stock, net Construction in Progress 　 　 Total Long-Term Assets 　 　 　 　 　 　 　 Total Assets 　 　 　 　 　 Liabilities and Stockholders’ Equity 　 　 Current Liabilities: 　 　 　 Accounts payable and accrued expenses 　 Loans payable, net 　 Convertible note, net - 　 Loans from stockholders/officers, net 　 Deferred interest income 　 Other current liabilities 　 Derivative liabilities-warrants 　 　 Total Current Liabilities 　 　 Total Liabilities Stockholders’ Equity: 　 　 　 Series B Convertible Preferred Stock ,$0.001 par value, 　 　 10,000,000 shares authorized, 1,988,429 and 1,152,380 shares 　 　 issued and outstanding, respectively 　 Common stock, $0.001 par value, 300,000,000shares 　 　 authorized, 24,089,111 and 20,892,982 issued and outstanding, 　 　 　 respectively 　 Additional paid-in capital 　 Reserve funds 　 Retained earnings 　 Accumulated other comprehensive income 　 Unearned compensation ) ) 　 　 Total Sen Yu International Holdings, Inc. Stockholders’ Equity Noncontrolling Interest 　 　 Total Equity 　 　 Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 SEN YU INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Stated in US Dollars) For The Three Months Ended March 31, For The Nine Months Ended March 31, Unaudited Unaudited Unaudited Unaudited Revenues $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative expenses Losses on disposal of fixed assets 9 Bad debt for advanced to suppliers Total Operating Expenses Income From Operations Other Income (Expense) Interest income (expense), net ) ) ) Other expense, net ) - ) ) Change in fair value of warrants ) - - Total Other (Expense) Income ) ) ) Income from Continuing Operations Before Income Taxes Income Tax Provision - Net Income Before Noncontrolling Interest Less: Net loss attributable to the noncontrolling interest ) Net Income Attributable to Sen Yu International Holdings, Inc. Earnings Per Share: - Basic $
